Citation Nr: 1017876	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to increased ratings for a low back disability 
involving degenerative joint disease with disc space 
narrowing at L5-S1, rated 10 percent disabling prior to 
December 1, 2008, and 20 percent disabling since.  


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel










INTRODUCTION

The Veteran served on active duty from May 1984 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  That decision granted service connection 
and assigned an initial noncompensable (zero percent) rating 
for degenerative changes of the lumbar spine, effective from 
June 1, 2005.  After the Veteran appealed the noncompensable 
rating, the RO issued a December 2006 rating decision in 
which it increased this rating to 10 percent, effective June 
1, 2005.  The RO also recharacterized the disability as 
degenerative changes of the lumbar spine with disc space 
narrowing at L5-S1.   

In August 2008, the Board remanded the case to the Appeals 
Management Center (AMC) for additional evidentiary 
development.  Following that development, in March 2009, the 
RO granted an increased rating to 20 percent for this 
disability but only from December 1, 2008.  Therefore, the 
issue on appeal include entitlement to an initial disability 
rating higher than 10 percent prior to December 1, 2008, and 
entitlement to a disability rating higher than 20 percent 
since that date.

In June 2009, the Board again remanded the case to the AMC 
for additional evidentiary development.  After the AMC made 
every effort to comply with the directives specified in that 
remand, the case was readjudicated by the AMC in a 
supplemental statement of the case (SSOC) in December 1999.


FINDINGS OF FACT

1.  Prior to December 1, 2008, the Veteran's low back 
disability demonstrated normal motion; was not manifested by 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis; and did not cause 
incapacitating episodes having a total duration of at least 
two weeks during a 12-month period.  

2.  Since December 1, 2008, the Veteran's low back disability 
demonstrated motion in every direction, with flexion between 
50 and 60 degrees, and did not cause incapacitating episodes 
having a total duration of at least four weeks during a 12-
month period.

3.  At no time since the initial grant of service connection 
has the Veteran's low back disability involved complete or 
incomplete paralysis of either sciatic nerve. 


CONCLUSIONS OF LAW

1.  Prior to December 1, 2008, the criteria have not been met 
for a disability rating higher than 10 percent for the 
Veteran's low back disability involving degenerative joint 
disease with disc space narrowing at L5-S1.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, Diagnostic Codes 5242, 5243 (2009).  

2.  Since December 1, 2008, the criteria have not been met 
for a disability rating higher than 20 percent for the 
Veteran's low back disability involving degenerative joint 
disease with disc space narrowing at L5-S1.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.71a, Diagnostic Codes 5242, 5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.



I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arise from the initial rating assigned by the RO 
after granting service connection for a low back disability.  
The U.S. Federal Circuit Court of Appeals and the U.S. Court 
of Appeals for Veteran's Claims (CAVC) have held that where 
the underlying claim for service connection has been granted 
and there is disagreement as to downstream questions, such as 
an initial rating, the claim has been substantiated and there 
is no need to provide additional VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The courts' reasoning in Hartman and Dunlap 
leads to the conclusion that further VCAA notice is not 
required in this case. 

In addition, VA has fulfilled its duty to assist the Veteran 
by obtaining all relevant evidence in support of his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO/AMC has made 
sufficient attempts to obtain all pertinent records that the 
Veteran has identified as relevant to this particular claim.  
The Board remanded the case June 2009 in order to obtain 
additional VA and private treatment records.  In response, 
the AMC sent the Veteran a VCAA notice letter in June 2009 
asking him to submit any pertinent medical records since 
October 2006.  The Veteran did not respond, however.  Thus, 
although the AMC was able to obtain some private outpatient 
treatment records from November 2007, as well as VA 
outpatient treatment records since October 2006, it appears 
that outstanding private treatment records may still exist.  

But the Court has held that VA's duty to assist a Veteran in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  The Veteran cannot passively wait for this 
assistance in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Board is thus satisfied that the AMC has substantially 
complied with the Board's prior remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146- 47 (1999). Therefore, VA has not further 
duty to obtain these records. 38 C.F.R. § 3.159(c)(1).

In addition to obtaining treatment records, the Veteran was 
examined by VA in December 2008 and September 2009 in order 
to evaluate his low back disability for VA rating purposes.  
Also, at the request of the VA examiner in September 2009, 
electrodiagnostic testing was performed in November 2009.  
The Board concludes that the findings from these examinations 
are sufficient with which to rate the Veteran's low back 
disability.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board 
finds that no further development is needed to meet the 
requirements of the VCAA.

II.  Entitlement to Increased Ratings for 
a Low Back Disability Involving 
Degenerative Joint Disease with Disc 
Space Narrowing at L5-S1

The record shows that the Veteran developed degenerative 
arthritis in his lumbar spine while on active duty.  
Consequently, the RO granted service connection for 
degenerative changes of the lumbar spine, which was 
eventually recharacterized as degenerative joint disease with 
disc space narrowing at L5-S1.  The RO also assigned an 
initial 10 percent disabling prior to December 1, 2008, and 
then a 20 percent disabling since that date.  Therefore, the 
Board must now adjudicate whether a disability rating higher 
than 10 percent is warranted for this disability prior to 
December 1, 2008, and whether a disability rating higher than 
20 percent is warranted since December 1, 2008.  

Since the Veteran's claim arises from his disagreement with 
the initial ratings assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(holding that, when a Veteran timely appeals his initial 
rating, VA must consider whether his rating should be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's low back disability involves both degenerative 
arthritis and intervertebral disc syndrome (IVDS).  
Degenerative arthritis of the spine is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  Under these criteria, a 10 percent rating is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or a combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.

A 20 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  These 
criteria apply with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  

The next higher rating of 40 percent requires forward flexion 
of the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Id.  And a 50 
percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.

The Rating Schedule also lists normal ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V, 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.  This often 
includes consideration of whether the disability involves 
paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 
8520 (2009).

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy from disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

In addition, under DC 5243, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25 (the combined ratings table).  
38 C.F.R. § 4.71a, DC 5243 (2009).  

According to the Formula for Rating Intervertebral Disc 
Syndrome (IVDS) Based on Incapacitating Episodes, a 20 
percent rating requires evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  And a 60 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Id.

For purposes of assigning evaluations under DC 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.

A.  Prior to December 1, 2008

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign an initial rating higher than 
10 percent for the entire period prior to December 1, 2008.  
The evidence for consideration includes an April 2006 VA 
examination report, as well as various treatment records, 
none of which shows that his low back disability meets the 
criteria for a 20 percent rating. 

The April 2006 VA examination report shows that his 
thoracolumbar spine demonstrated completely normal motion - 
with 90 degrees of flexion and 30 degrees of extension, right 
and left lateral flexion, and right and left rotation, for a 
combined total of 240 degrees.  The VA examiner also found no 
evidence of muscle spasm or guarding.  In short, since this 
report showed flexion greater than 60 degrees, a combined 
range of motion greater than 120 degrees, and no evidence of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour, it provides 
compelling evidence against the assignment of a rating higher 
than 10 percent.  Also, a review of the outpatient treatment 
records prior to December 1, 2008, does not provide contrary 
findings.  

In light of these findings, a disability rating higher than 
10 percent is not warranted under the General Rating Formula 
for Diseases and Injuries of the Spine.  And since the VA 
examiner noted that the Veteran's spine did not demonstrate 
any additional loss of motion after repetitive movements, a 
disability rating higher than 10 percent is not warranted 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. 
App. at 204-08.  

The Board also notes that the April 2006 VA examination 
report, as well as the outpatient treatment records during 
this period, makes no reference to bed rest prescribed by a 
physician.  Thus, in the absence of evidence showing 
incapacitation episodes having a total duration of at least 
two weeks during a 12-month period, there is simply no basis 
to assign a disability rating higher than 10 percent under DC 
5243 for the entire period prior to December 1, 2008.  

B.  Prior to December 1, 2008

The RO increased the assigned rating for the Veteran's low 
back disability to 20 percent based on findings obtained 
during a VA examination on December 1, 2008.  A physical 
examination at that time revealed that his thoracolumbar 
spine demonstrated flexion of 50 degrees, with pain from zero 
to 10 degrees; extension of 20 degrees; right lateral flexion 
of 15 degrees; left lateral flexion of 20 degrees; and right 
and left rotation of 30 degrees; for a combined total of 165 
degrees.  The examiner then commented that the "Veteran had 
pain discomfort throughout the entire ark of movement."  
Repetitive use did not cause any change in the spinal 
contour, and his gait remained unchanged with a limp.  There 
were no postural abnormalities or fixed deformities of the 
thoracolumbar spine.  

It thus appears that the RO assigned the higher 20 percent 
rating based on the Veteran's complaints of painful motion.  
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 
at 204-08.  However, since the Veteran's lumbar spine had 
motion in every direction, with flexion greater than 30 
degrees, there is no basis to assign a disability rating 
higher than 20 percent under the General Rating Formula.  The 
fact that motion was possible in every direction precludes a 
finding that of ankylosis, which is defined as "immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].

A September 2009 VA examination report also shows no basis to 
assign a disability rating higher than 20 percent for the 
Veteran's low back disability.  Range-of-motion testing at 
that time revealed flexion of 60 degrees, extension of 15 
degrees, right and left lateral flexion of 25 degrees, and 
right and left rotation of 30 degrees.  Again, these findings 
clearly show motion in every direction, thereby precluding a 
finding of ankylosis, with flexion greater than 30 degrees.  

Moreover, neither report shows that a disability rating 
higher than 20 percent is warranted based on functional loss 
due to pain, weakness, fatigability, or incoordination of the 
thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
DeLuca, 8 Vet. App. at 204-08.  The December 2008 VA 
examination report notes that the Veteran only suffers an 
additional 15-degree loss due to pain, while the September 
2009 VA examination report notes that he only experiences an 
additional 10-degree loss due to pain.  Since these losses 
are relatively minor - with flexion limited to 35 degrees at 
its worse due to pain, which is still greater than the 
required 30 degrees of flexion required for a 40 percent 
rating - there is no basis to assign a disability rating 
higher than 20 percent under these criteria.  Id.

With respect to the criteria for rating IVDS due to 
incapacitating episodes, the Veteran indicated that he had 
experienced three episodes of incapacitating episodes which 
required physician-prescribed bed rest within the past year.  
According to the Veteran, he was prescribed a total of 12 
days of bed rest.  At his September 2009 VA examination, he 
reported two incapacitating episodes requiring bed rest.  He 
explained that he required three days of bed rest in February 
2009 and eight days of bed rest in July 2009, for a total of 
11 days during.  Since 12 and 11 days, respectively, is 
clearly less than four weeks of bed rest, DC 5243 provides no 
basis to assign a disability rating higher than 20 percent 
since December 1, 2008.  

C.  Separate Rating Based on Neurological Manifestations

The Veteran has consistently reported neurological complaints 
such as pain and numbness in both lower extremities.  This is 
significant because Note (1) to the rating formula specifies 
that any associated objective neurologic abnormalities should 
be separately evaluated under an appropriate diagnostic code.  
This often includes consideration of whether the disability 
involves paralysis of the sciatic nerve. 

Paralysis of the sciatic nerve is rated under DC 8520.  Under 
this provision, mild incomplete paralysis warrants a 10 
percent rating; moderate incomplete paralysis warrants a 20 
percent rating; moderately severe incomplete paralysis 
warrants a 40 percent rating; and severe incomplete paralysis 
with marked muscular atrophy warrants a 60 percent rating.  
An 80 percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

In this case, the Board finds no basis to assign a separate 
compensable rating for neurological abnormalities involving 
either lower extremity.  The December 2008 and September 2009 
VA examination reports note the presence of radiculitis in 
both lower extremities.  As a result, an electromyography 
(EMG) and a nerve conduction study (NCS) were conducted in 
November 2009.  These electrodiagnostic studies were 
interpreted as showing no evidence of either incomplete or 
complete paralysis of the sciatic nerves.  In light of these 
findings, there is no basis to grant a separate compensable 
rating under DC 8520.  See 38 C.F.R. § 4.31 (in every 
instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable evaluation 
are not met.)

D.  Conclusion 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the assignment of a 
disability rating higher than 10 percent prior to December 1, 
2008, and against a disability rating higher than 20 percent 
since December 1, 2008, for the Veteran's service-connected 
low back disability involving degenerative joint disease with 
disc space narrowing at L5-S1.  And as the preponderance of 
the evidence is against her claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Hence, the appeal is denied.

III.  Consideration of an Extraschedular Evaluation

The Board also finds that the schedular ratings assigned for 
the Veteran's low back disability are not inadequate, such 
that any of the claim should be referred to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, there 
is no evidence that his low back disability has caused marked 
interference with employment or has required frequent periods 
of hospitalization so as to render impractical the 
application of the regular schedular standards.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Indeed, the Veteran has indicated 
throughout the course of his appeal that he has maintained 
full-time employment with U.S. Air Force at a sedentary job, 
with no indication that he has missed a lot of days due to 
his low back disability.  It also appears that most of his 
treatment has been on an outpatient basis, with no 
significant periods of hospitalization.  As such, the 
circumstances of this case do not warrant an extraschedular 
referral.  See Thun v. Peake, 22 Vet. App. 111 (2008).








ORDER

A rating higher than 10 percent prior to December 1, 2008, 
and a rating higher than 20 percent since December 1, 2008, 
for a low back disability involving degenerative joint 
disease with disc space narrowing at L5-S1 is denied.



____________________________________________
Douglas E. Massey
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


